t c summary opinion united_states tax_court abdiwali suldan mohamed petitioner v commissioner of internal revenue respondent docket no 14508-16s l filed date abdiwali suldan mohamed pro_se lisa m oshiro and gregory michael hahn for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by 1unless otherwise indicated all section references are to the internal continued any other court and this opinion shall not be treated as precedent for any other case this case is an appeal from a notice_of_determination issued by the internal_revenue_service irs office of appeals appeals_office sustaining a proposed levy action to collect penalties totaling dollar_figure for the taxable_year that were assessed against petitioner pursuant to sec_6695 respondent filed a motion for summary_judgment with a supporting declaration petitioner filed a response opposing respondent’s motion following a hearing on respondent’s motion respondent filed a supplement to his motion to which petitioner filed a further response background2 petitioner earned a bachelor’s degree from western washington university in and a master’s degree from golden gate university in he obtained a license to practice as a certified_public_accountant in the state of washington in continued revenue code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar 2the following facts which are not in dispute are drawn from the pleadings respondent’s motion as supplemented petitioner’s responses and supporting documents petitioner operates a tax_return preparation business under the name mini- max cpa ps in date an irs criminal investigator contacted petitioner and inquired about federal_income_tax returns that he had prepared for the taxable_year the criminal investigator apparently was satisfied that petitioner was not engaged in criminal activity in early petitioner prepared and filed more than federal_income_tax returns for his clients for the taxable_year some of petitioner’s clients’ tax returns were examined in march and date as part of an irs earned_income_tax_credit eitc due diligence audit program petitioner subsequently received and responded to requests for information from an irs tax compliance officer tco --an examiner assigned to determine whether he had complied with eitc due diligence requirements imposed under sec_1_6695-2 income_tax regs petitioner met with the tco to review his records and files related to tax returns that he had prepared for the taxable_year the tco prepared a detailed report titled eitc due diligence penalty lead sheet dated date audit report in which she concluded that petitioner had failed to satisfy eitc due diligence requirements in preparing of the tax returns selected for review the tco in turn recommended that the irs impose dollar_figure penalties on petitioner pursuant to sec_6695 on date the tco prepared a form_8484 report of suspected practitioner misconduct and report of appraiser penalty for submission to the office_of_professional_responsibility opr the tco attached to the form_8484 a copy of the audit report on date the tco’s acting immediate supervisor attached her digital signature to part e-management approval of the form_8484 when petitioner received the audit report he requested that the appeals_office review the matter before assessment the appeals_office granted petitioner’s request and on date he met with an appeals officer ao for about six hours to review his files related to the tax returns identified in the audit report in conjunction with that meeting the ao determined that sec_6695 penalties should not be imposed on petitioner in respect of of the tax returns in question and she requested that he provide additional information about other tax returns on date petitioner faxed to the ao a letter along with the additional information that she had requested on date petitioner participated in a telephone conference with the ao and she informed him that she would recommend that penalties be assessed against him under sec_6695 petitioner thanked the ao for working with him and requested a copy of her report on date the appeals team manager sent petitioner a closing letter stating that the appeals_office had determined that he failed to satisfy eitc due diligence requirements in preparing tax returns for the taxable_year and that penalties totaling dollar_figure would be assessed against him under sec_6695 the letter stated that petitioner could contest the determination by paying the penalties filing a claim_for_refund with the irs and if the refund claim was denied filing a refund_suit in federal district_court or the u s court of federal claims the letter was accompanied by a report which included a brief description and explanation of the appeals_office rationale for sustaining or conceding the penalties in respect of the tax returns in question on date the irs entered an assessment of dollar_figure against petitioner the irs sent petitioner a notice_and_demand for payment but he failed to pay on date the irs sent petitioner a notice_of_intent_to_levy which included notice of his right to request an administrative hearing before the appeals_office petitioner subsequently submitted to the appeals_office a timely form request for a collection_due_process or equivalent_hearing indicating that he believed the proposed levy action was unwarranted the appeals_office assigned petitioner’s case to a settlement officer so who sent a letter inviting him to provide financial information if he wanted to present a collection alternative such as an installment_agreement or an offer-in-compromise the appeals_office administrative hearing was conducted by way of a telephone conference call although petitioner maintained that he should be permitted to challenge the underlying assessment the so explained that she had reviewed his transcripts of account and determined that he had previously challenged the penalties in question before the appeals_office consequently he was barred from challenging his underlying liabilities in the administrative hearing because petitioner otherwise declined to offer or agree to a collection alternative the appeals_office issued a notice_of_determination to petitioner sustaining the proposed levy action petitioner invoked the court’s jurisdiction by filing a timely petition for review under sec_6330 at the time the petition was filed petitioner resided in the state of washington discussion i summary_judgment summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits or declarations if any show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule a and b respondent’s motion for summary_judgment as supplemented is well founded in the light of the averments therein and the declarations and related exhibits attached thereto we conclude that there is no dispute as to a material fact and that respondent is entitled to judgment as a matter of law sustaining the notice_of_determination upon which this case is based ii collection review proceedings if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the commissioner is authorized to collect such tax by levy upon the person’s property sec_6331 at least days before enforcing collection by levy on the person’s property the commissioner is obliged to provide a final notice_of_intent_to_levy including notice of available administrative appeals sec_6331 generally speaking the commissioner cannot proceed with collection by levy until the person has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if the person is dissatisfied judicial review of the administrative determination is final sec_6330 see 115_tc_35 114_tc_176 the appeals_office is responsible for conducting administrative hearings in collection matters sec_6330 in particular the appeals_office must verify that the requirements of any applicable law or administrative procedure have been met in processing the case sec_6330 a the appeals_office also must consider any issues raised by the person relating to the unpaid tax or proposed levy including offers of collection alternatives appropriate spousal defenses and challenges to the appropriateness of the collection action sec_6330 b a person may challenge the existence or amount of his underlying tax_liability if the person did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute such tax_liability sec_6330 sec_6330 provides in pertinent part that a person may not raise an issue at a collection review proceeding if that issue was raised and considered in a previous administrative_proceeding and the person seeking to raise the issue participated meaningfully in the previous hearing or proceedings finally the appeals_office must consider whether the collection action balances the need for efficient collection against the person’s concern that collection be no more intrusive than necessary sec_6330 the tax_court has jurisdiction to review the administrative determination made by the appeals_office sec_6330 if the taxpayer’s underlying tax_liability is properly in dispute we review the appeals office’s administrative decision de novo goza v commissioner t c pincite if the taxpayer’s underlying tax_liability is not properly in dispute we review the appeals office’s administrative decision for abuse_of_discretion id pincite an abuse_of_discretion occurs if the appeals_office exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 iii sec_6695 the penalties that petitioner seeks to challenge were assessed under sec_6695 which provides any person who is a tax_return_preparer with respect to any return or claim_for_refund who fails to comply with due diligence requirements imposed by the secretary by regulations with respect to determining eligibility for or the amount of the credit allowable by sec_32 shall pay a penalty of dollar_figure for each such failure sec_32 provides for the earned_income_credit sec_1_6695-2 income_tax regs prescribes due diligence requirements that a tax_return_preparer must satisfy to avoid a penalty under sec_6695 these requirements include preparing and retaining certain irs forms eg form_8867 paid preparer’s earned_income_credit checklist and the earned_income_credit worksheet and the tax_return_preparer must not know or have reason to know that any information that he relied upon in determining a taxpayer’s eligibility for or the amount of the eitc is incorrect sec_6696 provides in relevant part that the deficiency procedures of subchapter_b of chapter of the code shall not apply with respect to the assessment or collection of the penalties provided by sec_6695 a tax_return_preparer nevertheless may request an appeal of an initial determination of a sec_3the term tax_return_preparer is defined in sec_7701 petitioner does not dispute that he is a tax_return_preparer within the meaning of this provision 4we note that sec_6695 was amended in the consolidated appropriations act pub_l_no div q sec a and stat pincite- effective for taxable years beginning after date to extend the penalty to tax_return_preparers determining eligibility for or the amount of the credit under sec_24 child_tax_credit and sec_25a hope scholarship credit g penalty within the irs see internal_revenue_manual irm pt date a claim for credit or refund of a penalty paid under sec_6695 shall be filed within three years from the time the penalty was paid sec_6696 d iv petitioner’s prior opportunity to challenge the penalties relying on sec_6330 the appeals_office determined that petitioner was barred from challenging his underlying liability for the sec_6695 penalties during the collection review proceeding because although he did not receive a notice_of_deficiency he had previously taken advantage of the opportunity to have the appeals_office review the matter petitioner does not dispute that he requested and received appeals_office review of the sec_6695 penalties in before the proposed levy action see sec_301_6330-1 q a-e2 proced admin regs stating that an opportunity to dispute the underlying liability includes a prior opportunity for a conference with the appeals_office that was offered either before or after the assessment of the liability as we explained in 128_tc_48 congress structured sec_6330 to preclude taxpayers who were previously afforded a conference with the appeals_office from raising the underlying liability again in a collection review hearing and before this court accord 850_f3d_160 4th cir petitioner maintains however that the appeals_office prematurely terminated its review in and issued its closing letter without giving him a final chance to rebut the ao’s conclusions we disagree petitioner took full advantage of every opportunity offered to him to challenge the imposition of the penalties in dispute he actively participated in the initial examination process after the tco recommended that penalties be assessed against him under sec_6695 petitioner requested and was granted appeals_office review petitioner again actively participated in the appeals_office review process he attended a lengthy meeting with the ao assigned to review the matter submitted additional documentation to the ao as requested and participated in a followup conference call ultimately the appeals_office through the appeals team manager issued a closing letter to petitioner informing him that sec_6695 penalties would be assessed in respect of tax returns that he had prepared in sum the record shows that in petitioner was provided a full and fair opportunity to challenge the imposition of the disputed penalties before the appeals_office and he meaningfully participated in that proceeding although petitioner would have preferred to continue to dispute his liability we are satisfied that the appeals_office conducted a fair and comprehensive review of the matter and acted properly in concluding the matter by issuing its closing letter v supervisory approval of initial penalty determination sec_6751 provides no penalty under this title shall be assessed unless the initial determination of such assessment is personally approved in writing by the immediate supervisor of the individual making such determination or such higher level official as the secretary may designate the secretary has not designated any higher level official for purposes of sec_6751 consequently the statute requires the approval of the immediate supervisor of the person making the initial determination respondent avers that the tco’s acting immediate supervisor approved the initial determination to impose sec_6695 penalties on petitioner when she signed the form_8484 and approved the referral of the matter including the audit report to the opr we agree with respondent sec_6751 provides exceptions for additions to tax assessed under sec_6651 sec_6654 or sec_6655 or any penalty automatically calculated through electronic means 6respondent did not offer a form_8278 assessment and abatement of miscellaneous civil penalties which normally is used to assert preparer penalties internal_revenue_manual irm pt date on its face form_8484 is a report that irs personnel are encouraged to use to convey information to the opr about questionable practitioner conduct although the form does not function to authorize the assessment of a penalty in this case the tco’s acting immediate supervisor placed her digital signature on the form_8484 indicating that she agreed with the referral of the matter to the opr and that she approved the audit report attached to the form which recommended that sec_6695 penalties be assessed against petitioner the audit report included a detailed explanation in support of each of the penalties under the circumstances of this case we conclude that the tco’s initial determination to assess the penalties in dispute was personally approved in writing by her immediate supervisor within the meaning of sec_6751 vi appeals_office determination petitioner has not raised any other challenge to the appeals_office determination sustaining the proposed levy action in any event the record shows that the appeals_office fulfilled its obligations as prescribed in sec_6330 in the absence of a valid defense to the proposed levy or a viable collection alternative the proposed levy action balances the need for efficient collection 7a duly designated acting manager may serve as an immediate supervisor within the meaning of sec_6751 see irm pt date against petitioner’s concern that collection be no more intrusive than necessary see sec_6330 135_tc_344 consequently we will grant respondent’s motion for summary_judgment as supplemented to reflect the foregoing an appropriate order and decision will be entered
